Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 23 July 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2021 has been entered.
 
Drawings
	Drawing amendments filed 13 July 2021 are accepted and entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sebastien Clark on 05 November 2021.

The application has been amended as follows: 

IN THE CLAIMS
1. (Currently Amended) A turbine exhaust section for a gas turbine engine, the turbine exhaust section comprising: 
a core duct defined between an inner shroud and an outer shroud, each extending axially along a longitudinal axis; 
a bypass passage surrounding the core duct for directing a bypass flow of air; 
a plurality of circumferentially distributed struts extending through the core duct from the outer shroud to the inner shroud, each of the plurality of circumferentially distributed struts having a leading edge and a trailing edge; and 
a circumferentially segmented heat shield encircling the outer shroud, the circumferentially segmented heat shield having a first end and a second end axially spaced apart from each other along the longitudinal axis, the first end fixedly attached to the outer shroud, the second end biased against the outer over each leading edge of the plurality of circumferentially distributed struts each trailing edge 
2. (Previously Presented) The turbine exhaust section of claim 1, wherein the circumferentially segmented heat shield is mounted to a radially outer surface of the outer shroud.  
3. (Currently Amended) The turbine exhaust section of claim 1, wherein the circumferentially segmented heat shield axially extends from a first location upstream of the plurality of circumferentially distributed struts to a second location downstream of the plurality of circumferentially distributed Page 2 of 7Appl. No. : 16/202,788Attorney Docket No.: 05002993-2390US Reply to Office Action of May 14, 2021 struts relative to a flow of gases through the core duct[[.]].  
4-5. (Cancelled)  
6. (Previously Presented) The turbine exhaust section of claim 1, wherein the circumferentially segmented heat shield is circumferentially segmented into at least three segments.  
7. (Original) The turbine exhaust section of claim 6, wherein the at least three segments form a full circumference about the outer shroud.  
8. (Original) The turbine exhaust section of claim 6, wherein the at least three segments are equidistant from each other.  
9. (Cancelled)  
10. (Currently Amended) An exhaust casing for a gas turbine engine, the exhaust casing configured for surrounding an exhaust cone of the gas turbine engine and configured to be connected to the exhaust cone via a plurality of circumferentially spaced-apart struts, the exhaust casing comprising: 
a shroud configured to surround the exhaust cone, the shroud surrounded by a bypass passage for discharging a bypass flow of air; and 
a circumferentially segmented heat shield attached to the shroud for shielding the shroud from the bypass flow of air through the bypass passage, the circumferentially segmented heat shield having a first  axially span over circumferentially segmented heat shield shielding the shroud from the bypass flow of air flowing through the bypass passage.  
11-12. (Cancelled)  
13. (Previously Presented) The exhaust casing as defined in claim 10, wherein the circumferentially segmented heat shield is circumferentially segmented into at least three separate segments about the shroud, the at least three separate segments are circumferentially equidistant from each other.  
14. (Previously Presented) The exhaust casing as defined in claim 10, wherein the circumferentially segmented heat shield has a thickness measured radially relative to the longitudinal axis, the thickness is at least 20 thou and at most 40 thou.  
15-18. (Cancelled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach in combination with the other limitations of the independent claim: “the first end fixedly attached to the shroud, the second end biased against the shroud and free to slide thereon in response to thermal growth” and “the circumferentially segmented heat shield axially spanning over each leading edge of the plurality of circumferentially distributed struts and/or each trailing edge of the plurality of circumferentially distributed struts”.
Regarding Claim 10, the prior art of record does not teach in combination with the other limitations of the independent claim: “the first end fixedly attached to the shroud, the second end biased against the shroud and free to slide thereon in response to thermal growth” and “the gap configured to axially span over at least a portion of each respective interface”.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741